Fourth Court of Appeals
                                    San Antonio, Texas
                                             July 2, 2019

                                        No. 04-19-00374-CV

                                          Adam REPOSA,
                                            Appellants

                                                  v.

                             Keith HENNEKE and David Escamilla,
                                        Appellees

                From the 425th Judicial District Court, Williamson County, Texas
                                 Trial Court No. 18-1071-C425
                                David Peeples, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that appellant failed to
pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is not
entitled to preparation of the clerk’s record without paying the fee.

         It is therefore ORDERED that appellant provide written proof to this court on or before
July 8, 2019 that either (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant
fails to respond within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if
appellant fails to comply with an order of this court).


                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.


                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court